Citation Nr: 1421853	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  06-14 042A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a bilateral foot disability.

4.  Entitlement to service connection for a heart disorder. 

5.  Entitlement to a compensable evaluation for service-connected hypertension disability.

6.  Entitlement to an initial compensable evaluation for service-connected bilateral hearing loss disability.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran had active service from May 1979 to December 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.  In a May 2004 rating decision, the RO, in part, granted the Veteran entitlement to service connection for a bilateral hearing loss disability and assigned a noncompensable [zero percent] disability rating effective January 1, 2004, and denied entitlement to service connection for a bilateral knee disability, a bilateral foot disability, a neck disability, and a low back disability.

In December 2011, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  In March 2012, the Board issued a decision that, in part, denied the appealed claims of entitlement to service connection for neck disorder, low back disorder, and bilateral foot disorder, and remanded claims of entitlement to an increased rating for bilateral hearing loss and TDIU.  (The Board also granted service connection for bilateral knee disorder, and in a March 2012, the RO implemented the award and assigned a 10 percent evaluation, effective from January 1, 2004.  That matter is no longer on appeal.) 

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's March 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the December 2011 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter in September 2013 notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested only to have the prior decision vacated and a new one issued in its place.  In April 2014, the Board vacated that portion of the March 2012 decision that denied service connection for neck, low back, and bilateral feet disabilities.  This decision satisfies his request for a new decision with respect to these issues.  

The Veteran has also initiated an appeal to a February 2013 rating decision that denied his claims for an increased rating for hypertension disability and for service connection for heart disorder.  The Veteran has not yet been issued a statement of the case with respect to those issues. 

Notably, since the March 2012 Board decision, the record contains additional evidence and the Veteran has not submitted a waiver of initial consideration by the Agency of Original Jurisdiction (AOJ).  None of the additional evidence is relevant to the issues of entitlement to service connection for neck disorder, low back disorder, or bilateral foot disorder.  Rather, the additional evidence pertains to the Veteran's claim for entitlement to service connection for heart disorder and increase rating for hypertension, as well as development conducted in compliance with the March 2012 remand directives.  Accordingly, there is no prejudice to the Veteran for the Board to proceed with adjudication of the Veteran's service connection claim without initial RO consideration of the additional arguments, or obtaining a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2013).

The issues of entitlement to service connection for heart disorder, increased ratings for bilateral hearing loss and hypertension, and claim for TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent and probative evidence does not support a finding that the Veteran is currently diagnosed with a neck disability that is etiologically related to or due to his active military service.

2.  The competent and probative evidence does not support a finding that the Veteran is currently diagnosed with a low back disability that is etiologically related to or due to his active military service.

3.  The competent and probative evidence does not support a finding that the Veteran is currently diagnosed with a bilateral foot disability that is etiologically related to or due to his active military service.


CONCLUSIONS OF LAW

1.  A neck disability was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  A low back disability was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3.  A bilateral foot disability was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for a neck disability, a low back disability, and a bilateral foot disability.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A.

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473   (2006), the Court observed that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date. Because a service connection claim is comprised of five elements, the Court further held that the notice requirements of section 5103(a) apply generally to all five elements of that claim.  Therefore, upon receipt of an application for a service connection claim, section 5103(a) and section 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice by a letter mailed in February 2004, as well notice of the effective-date and degree of disability elements of the claim by a letter mailed in October 2008.  In short, the record indicates the Veteran received appropriate notice pursuant to the VCAA.

The Board is cognizant of the fact that although the February 2004 VCAA letter was provided to the Veteran prior to the initial adjudication of his claims, his claims have not been readjudicated subsequent to his receipt of the October 2008 letter containing notice of the effective-date element of his claims.  There is no prejudice to the Veteran as benefits are being denied and no disability rating or effective date will be assigned.  See Bernard v. Brown, 4 Vet. App. 384   (1993). 




Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim. 
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims.  There is no reasonable possibility that further assistance would aid in substantiating the claims.  The pertinent evidence of record includes the statements from the Veteran and his wife, the Veteran's service treatment records, as well as private treatment records. 

The Board observes that the Veteran was afforded a VA examination for his claimed bilateral foot disability in April 2004.  Crucially, when offered an examination of his feet at that time, the VA examiner noted that the Veteran stated "he is having no problems with these problems.  He is having no issues with these previous connections and denies any residuals."  As such, his feet were not examined.  Accordingly, the Board finds that a remand is not warranted for a VA examination with respect to the Veteran's bilateral foot disability as he was provided the opportunity to have his feet examined in April 2004.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) ("The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."). 

The Veteran was afforded VA examination in March 2004 for his claimed neck and low back disabilities.  The examination report reflects that the examiner interviewed and examined the Veteran, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312   (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate]. 

The Board is cognizant of the fact that although the Veteran's claims folder was available during the April 2004 VA examination, it is unclear whether it was available during the March 2004 VA examination.  However, such did not have an adverse effect on the adequacy of the examination.  Notably, as previously indicated, the examiner fully considered the Veteran's complaints, to include his complaints of functional impairment, pain, and flare-ups with respect to his spine.  A physical examination was then performed. 

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103.  He has retained the services of a representative.  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims, and he was afforded a hearing before the undersigned in December 2011.  The Veteran's discussion of the evidence at the hearing before the Board demonstrates that the Veteran understood what evidence was necessary to substantiate his claims.  38 C.F.R. § 3.103; Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010).  If any notice deficiency remained following the Veteran's December 2011 hearing, that deficiency was addressed in the September 2013 letter and rendered a harmless error as a result of Veteran's desire to forego another hearing, and simply have the prior decision vacated and a new one issued in its place.  

Accordingly, the Board will proceed to a decision as to the issues of entitlement to service connection for a neck disability, a low back disability, and a bilateral foot disability.

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  Id. 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b).

Service connection may be granted on a presumptive basis for certain chronic diseases, including hypertension, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The Veteran claims entitlement to service connection for neck, low back, and bilateral foot disabilities, which he contends is due to his military service.  However, the Board observes that the competent medical evidence of record does not demonstrate that the Veteran is currently diagnosed with neck, low back, or bilateral foot disabilities or that he has been diagnosed with such disabilities at any time during the course of the appeal.

The Board notes that the Veteran was afforded VA examinations for his claimed neck, low back, and bilateral foot disabilities in April and March 2004.  Crucially, as discussed above, when offered an examination of his feet in April 2004, the VA examiner noted that the Veteran stated "he is having no problems with these problems.  He is having no issues with these previous connections and denies any residuals."  As such, his feet were not examined.  However, he complained of flare-ups and spinal pain during the March 2004 VA examination.  After examination of the Veteran's neck and lower back and consideration of his medical history, the VA examiner declined to diagnose the Veteran with either a neck or low back disability. The VA examiner specifically noted upon examination that the Veteran's spine was straight.  Moreover, all ranges of motion were tested and within normal limits, and the Veteran did not complain of pain, fatigue, weakness, spasm, or lack of endurance.  Additionally, there was no evidence of any scoliosis, and no point of tenderness over the thoracolumbar area.  The examiner further noted that the Veteran did not suffer from any degenerative arthritis or any cervical spinal disc disease.  The examiner also indicated that neurological testing revealed essentially normal results. 

The March 2004 VA examination report appears to have been based upon thorough examination of the Veteran, and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187   (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  The Board adds that there is no competent and probative evidence contrary to the findings of the VA examiner with respect to a diagnosis of either a neck or low back disability. 

The Board wishes to make it clear that it has no reason to doubt that the Veteran experiences certain symptoms in his neck, low back, and feet, such as pain. However, symptoms alone, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

In relevant part, 38 U.S.C.A. 1154(a)  (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337   (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board observes that the Veteran's spouse testified as to the Veteran's neck and low back symptomatology at the December 2011 Board hearing.  The Board notes that the Veteran and his spouse, while entirely competent to report his symptoms both current and past (including pain in his neck and low back), as lay people are not competent to associate any of the Veteran's claimed symptoms to a neck, low back, or bilateral foot disability.  Such opinion requires specific medical training and is beyond the competency of the Veteran, his spouse, or any other lay person. In the absence of evidence indicating that the Veteran or his spouse have the medical training to render medical opinions, the Board must find that their contention with regard to a diagnosis of a neck, low back, or bilateral foot disability to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran and his spouse in support of his own claims are not competent evidence of a current neck, low back, or bilateral foot disability.

The Veteran has been accorded ample opportunity to present competent evidence in support of his claims.  He has failed to do so.  See 38 U.S.C.A. § 5107(a).  The Court has held that "[t]he duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190  . 192 (1991) ("the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."). 

The Board has not ignored or dismissed the Veteran's service treatment records which document a diagnosis of pes cavus on his November 1978 entrance examination; treatment for a wart on his right foot in October 1980; treatment for his neck as a result of a motor vehicle accident in December 1985; complaints of neck stiffness in March 1986; and complaints of neck, back, and foot pain on his August 2003 retirement examination.  The Board recognizes the Court's decision in McClain v. Nicholson, 21 Vet. App. 319 (2007) [holding that the presence of a chronic disability at any time during the claim process can justify a grant of service connection where the record otherwise supports it, even where the most recent diagnosis is negative].  However, the Board observes that the April and March 2004 VA examination revealed essentially normal findings with respect to the Veteran's claimed neck, low back, and bilateral foot disabilities.  Furthermore, the Board observes that, in this case the claimed disabilities, that is a neck, low back, and bilateral foot disability resulting from his military service, have not been noted at any time during the pendency of this claim, which dates to January 2004 when the Veteran filed his claims for compensation for low back pain, pinched neck nerve, and painful feet. 

Because the competent evidence of record does not substantiate a current diagnosis of a neck, low back, or bilateral foot disability, a current disability is not shown, and the Veteran's claims fail on that basis.  See Degmetich v. Brown, 104 F.3d 132   (Fed. Cir. 1997); see also Gilpin v. Brown, 155 F.3d 1353   (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].

In conclusion, for the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for neck, low back, and bilateral foot disabilities.  The benefits sought on appeal are accordingly denied.


ORDER

Entitlement to service connection for neck disorder is denied. 

Entitlement to service connection for low back disorder is denied. 

Entitlement to service connection for bilateral foot disorder is denied. 


REMAND

The claims for entitlement to an initial compensable evaluation for bilateral hearing loss and claim for TDIU are remanded because the RO/AMC did not complete the Board's March 2012 remand directives.  The Board is obligated by law to ensure that the RO/AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Although the Board's March 2012 decision has denying service connection for neck, low back, and foot disabilities has been vacated, the remainder of the decision remains undisturbed.  Specifically, the Board instructed the RO/AMC to provide the Veteran with notice regarding his TDIU claim, instruct the Veteran to submit additional evidence in support of his TDIU claim, provide the Veteran with a VA examination to evaluate the severity of his bilateral hearing loss disability, and thereafter readjudication the claims in a supplemental statement of the case (SSOC).  It appears that the RO/AMC provided the Veteran with notice, afforded him the opportunity to submit additional evidence, and provided him with a March 2012 VA audiology examination, but the RO/AMC has not readjudicated the claims in an additional SSOC.

If a statement of the case (SOC) is prepared before the receipt of further evidence, a supplemental statement of the case (SSOC) must be issued to the veteran, as provided in 38 C.F.R. § 19.31, unless the additional evidence is duplicative or not relevant to the issue(s) on appeal.  38 C.F.R. § 19.37(a).  As explained above, in accordance with the Board's prior remand, the RO/AMC properly developed the claim on appeal, but did not readjudicate them with a supplemental SSOC.  No additional SSOC was issued as requested in the prior Remand and, therefore, in accordance with 38 C.F.R. § 19.37(a), the case is returned to the RO/AMC for consideration and the issuance of a SSOC.

In addition, the Board notes that a remanded is needed in order for the RO to issue the Veteran a statement of the case (SOC) on the matters of entitlement to a compensable evaluation for hypertension disability and entitlement to service connection for heart disorder.  As was described in the Introduction, the Veteran timely disagreed with the RO's February 2013 rating decision that denied his claims.  A SOC pertaining to those issues has not been issued by the RO. In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that where a notice of disagreement is filed but a SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.  So it is in this case.  Accordingly, this case is remanded so that the RO or AMC may issue a SOC on the issues of entitlement to a compensable evaluation for hypertension disability and entitlement to service connection for heart disorder.

Lastly, as to the claim for a TDIU, the Board finds that it is inextricably intertwined with the Veteran's pending claims for service connection and increased ratings, as the resolution of those claims might have bearing upon the claim for a TDIU.  Pertinently, the Veteran has asserted that he is no longer able to maintain employment because of the severity of his bilateral hearing loss, hypertension and heart disorder.  The appropriate remedy where a pending claim is inextricably intertwined with claim currently on appeal is to defer adjudication of the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180   (1991).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should issue a statement of the case (SOC) to the Veteran regarding his claims for entitlement to a compensable evaluation for hypertension disability and entitlement to service connection for heart disorder.  The Veteran is advised that a timely substantive appeal will be necessary to perfect appeals to the Board concerning the claim.

2.  Thereafter, review of the claims folder to ensure compliance with the March 2012 Board remand directives, and any further development that RO/AMC deems necessary, the RO/AMC should readjudicate the Veteran's claims for entitlement to an initial compensable evaluation for bilateral hearing loss disability and claim for TDIU.  If the claims remain denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


